Case 9:18-cv-81296-DMM Document 27 Entered on FLSD Docket 05/15/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 18-81296-CV-MIDDLEBROOKS

  TARA WOOD,

         Plaintiff,

  v.

  CAPITAL ONE BANK (USA), N.A.,

         Defendant.
                                                        /

                                     ORDER CLOSING CASE

         THIS CAUSE comes before the Court upon the Parties’ joint Stipulation for Dismissal

  with Prejudice, filed on May 13, 2019. (DE 26). The Court congratulates the Parties on their

  amicable resolution of this matter and notes that pursuant to Anago Franchising, Inc. v. Shaz,

  LLC, 677 F.3d 1272 (11th Cir. 2012), the Parties’ Stipulation is self-executing and no Order of

  the Court is required to dismiss this action. Accordingly, it is

         ORDERED and ADJUDGED that:

         (1) The above-styled action is DISMISSED WITH PREJUDICE.

         (2) The Clerk of Court shall CLOSE this CASE and DENY all pending motions AS

             MOOT.

         SIGNED in Chambers at West Palm Beach, Florida, this 15th day of May, 2019.




                                                                Donald M. Middlebrooks
                                                                United States District Judge

  c:     Counsel of Record
